DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “a resilient element capable of being resiliently deformed, the resilient element having a compressed state and an uncompressed state” (claim 1, lines 2-3) and “a rotation element, and wherein rotation of the rotation element changes the valve between the first state and the second state” (claim 4, lines 1-3). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Albert Sueiras on 9/21/2021. 

The application has been amended as follows:

In Claim 1, line 4, the term “the external” has been changed to --an external--. 

In Claim 1, line 11, the term “flow between the resilient element and the” has been changed to --flow from the resilient element to the--. 

In Claim 1, lines 12-13, the term “flow between the resilient element and the” has been changed to --flow from the resilient element to the--.



In Claim 1, lines 15-16, the term “flow between the resilient element and the” has been changed to --flow from resilient element to the--. 

In Claim 5, line 4, the term “member and a second tubular conduit” has been changed to --member aperture and a second tubular member--.

In Claim 6, line 4, the term “the resilient member” has been changed to --the resilient element--. 

In Claim 7, line 4, the term “the resilient member” has been changed to --the resilient element--. 

In Claim 9, line 2, the term “the resilient member” has been changed to --the resilient element--. 

In Claim 9, lines 3-4, the term “the resilient member” has been changed to --the resilient element--. 

In Claim 11, line 2, the term “beyond the auricle” has been changed to --beyond an auricle--.

In Claim 12, lines 1-2, the term “within the auricle” has been changed to --within an auricle--.

In Claim 14, line 2, the term “as single” has been changed to --as a single--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Lenhardt (2010/0071708) and George (2015/0003644) do not specifically disclose the claimed apparatus as presented in the claims 1-18. 
Lenhardt discloses an ear pump (entire device shown in figs. 1-6) comprising: a resilient element (102, fig. 1, paragraph 0019) capable of being resiliently deformed, the resilient element having a compressed state and an uncompressed state (see figs. 4-6), a support element (106) configured for insertion into an external ear canal (see figs. 2-3), the support comprising a fluid flow pathway (fluid flow path way is the interior of 106, adjacent to 108), an opening for fluid to flow between the fluid flow pathway and the external ear canal (opening 114, see fig. 1, paragraph 0019), a plurality of valves (110 and 112, fig. 1).
George discloses an ear pump (entire device in in figs. 1-8) comprises a vesicle cavity (104/105, fig. 8). 
However, both Lenhardt and George fail to disclose the combination of an ear pump comprising one or more vesicle cavities, wherein the valve has a first state that permit fluid flow from the resilient element to the one or more vesicle cavities, while 
Therefore, claims 1-18 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buckler (2015/0000678) is cited to show a pressure regulating device for the ear canal. 
Van den Honert (5,024,612) is cited to show an external ear canal pressure regulating device comprising a resilient element and a support element comprises a valve. 
George (2016/0151206) is cited to show an ear canal pressure regulation device comprising a resilient element, a support element, and a plurality of valves. 

Vlodaver (2011/0301572) (2006/0253087) is cited to show an ear device comprising a resilient element, a support element and a plurality of valves. 
Naumann (2013/0136285) is cited to show an inflatable ear piece having a vesicle cavity. 
Smith (2,176,366) is cited to show a massage instrument for the ear having a valve, a support element, and a resilient element. 
Meyer (853,645) is cited to show a vibratory apparatus for ear treatment.
Godman (787,443) is cited to show a massaging apparatus for the ear. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO .


/TU A VO/Primary Examiner, Art Unit 3785